Title: To Alexander Hamilton from James McHenry, 12 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department April 12. 1799
          
          I have this moment received your letter of the 10 inst
          I presume before this can reach you that you will have received copies of Contracts made by Mr Rhea of Trenton for supplying rations at the several recruiting stations mentioned by you I expect also that Mr Huntington of Connecticut will have completed his Contracts in due season, at least that no delay will be experienced to the service from this cause.
          Lieut McWhorter has arrived to day and will receive immediately the four months advance of pay to the Officers of Col. Ogdens regiment and his recruiting monies but he does not know the recruiting stations nor names of the Officers assigned to them. He cannot of course take the necessary steps respecting the distribution of the Cloathing till apprised of their names and that they are at their stations. He writes to Colonel Ogden for this information &c.
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major Genl Hamilton
        